After argument by Messrs. Frazer and Porter for the com*417monwealth, and Mr. T. Ross for the defendant, Yeates, C. J. delivered his opinion to the jury.
Overruled in 2 Binn. 235.
The sole point in dispute is, what is the true meaning of this proviso in the act of March 1806 ? The words are, “when pass“ing from one part of his farm to the other, along the said “road.” Other is a relative term, and therefore it must be read, to the other part of his farm, along the road. Does it then mean of the same farm, or of lands adjoining thereto ; or shall the words be extended to lands distant therefrom, provided they are cultivated ?
The word farm conveys a distinct and precise idea. Its strict and proper sense, is land let to a tenant for culture; and hence the technical expressions in a lease to farm let; but its more enlarged meaning, as generally received, is land used and worked, either with or without a house on it. If detached farms privilege *the owners from paying toll on the intermediate turn- r* „ pikes, the consequence must be, that an undue prefer- ^ ^ ence will be given to opplent men holding and working different tracts of land in the same township, or in different townships, or even in different counties; because, if one half mile cannot be considered as a separation of two farms within the intent of this proviso, neither can ten or twenty miles produce this effect. No distinguishing line can be drawn, ascertaining on principle what shall be deemed part of the farm, unless we are governed by the natural import of the words. But there is strong reason in asserting, that an incorporated company should not have it in their power to dismember and dissever a farm lying along their road, by their fixture of a toll gate upon any part of it; and if we suppose that the legislature intended that a turnpike gate should not separate one or more farms lying together in one body upon the road, the property of an indi vidual, so as to subject the owner to the payment of toll, “when “passing from one part of his farm to the other along the road,” we fix a plain principle, just in itself, which may readily be acted upon.
The latter appears to me to be the intention of the legislature, and that the defendant should be acquitted.
The jury convicted the defendant, and the court, on motion and argument, awarded a new trial.